DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/072,274 application filed on 10/16/2020.
Claims 1-16, 18-19 and 21-22 are currently pending and have been fully considered.

Claim Objections
Claims 17 and 20 are missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites limitations “substantially lightweight” and “lower weight” that are terms of degree without any clarification from the specification as to what numerical ranges related to weight would qualify the cylindrical reflective trough collector as being “substantially lightweight” to allow for generation of electrical power at lower weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-11, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120).
Addressing claims 1-2, Ref. ‘081 discloses a system (figs. 1-8), comprising:
	a cylindrical reflective trough concentrator (figs. 1-5b, page 4 lines 136-154); and
	a receiver panel (heat collecting plate 30 along with the heat medium conduit constitute the claimed receiver panel) being located on a swing arm having an axis of rotation at a enter of the cylindrical reflective trough concentrator (page 6 lines 222-223 disclose the extending heat collecting plate as the structural equivalence to the claimed swing arm having axis of rotation defined by the rotating shaft at the center of the cylindrical reflector), wherein the swing arm is operable to move the receiver panel to track sunlight reflected from the cylindrical reflective trough concentrator as sun traverses the sky (figs. 5a-6).

Ref. ‘081 is silent regarding the receiver panel is a photovoltaic receiver.

Yamano discloses a heat receiving plate 4 for receiving solar energy; wherein, the heat receiving plate includes photovoltaic cells 5 that constitute the claimed photovoltaic receiver panel for generating electrical energy in addition to thermal energy (figs. 1 and 8, col. 1 ln 38-51).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Ref. ‘081 with the photovoltaic cells attached to the heat collecting plate as disclosed by Yamano in order to produce electrical energy in addition to thermal energy (Adcock, figs. 1 and 8, col. 1 ln 38-51).  In the modified system of Ref. ‘081 in view of Yamano, the collection of photovoltaic cells constitute the claimed photovoltaic receiver panel and the heat collecting plate constitutes the claimed swing arm having an axis of rotation at a center of the cylindrical reflective trough concentrator.

Addressing claims 7-8, the claimed directions in which the cylindrical reflective trough concentrator is oriented and the claimed tilting angle do not structurally differentiate the claimed system from that of the prior art.  The cylindrical reflective trough concentrator of Ref. ‘081 is structurally capable of being oriented in any direction, including the claimed north-south direction as required by claim 7 and the east-west direction as required by claim 8.  Additionally, fig. 6 shows the cylindrical reflective trough concentrator is tilted at an angle, which demonstrates that the cylindrical reflective trough concentrator of Ref. ‘081 is structurally capable of being tilted at any angle, including the angle of current claims.

Addressing claims 9-10, Ref. 081 discloses the swing arm, which supports the photovoltaic receiver panel, moves to track sun as the sun moves across the sky.  Therefore, the system of Ref. 081 in view of Yamano is structurally capable of tracking the sun as the sun moves across sky from sunrise to sunset as required by claim 9.  Additionally, since Ref. ‘081 already discloses the swing arm moves to track the movement of the sun, the system of Ref. ‘081 in view of Adcock is structurally capable of performing the movement of claim 10.

Addressing claim 11, Yamano discloses the photovoltaic receiver panel is configured with silicon solar cells (col. 2 ln 39).

Addressing claim 16, the heat absorbing fluid disclosed by Ref. ‘081 and Yamano constitute the claimed coolant to provide thermal energy.  The claimed “for at least one of home heating, office heating, cooking , industrial uses, or generation of power” is drawn to the intended use of the hot coolant that does not structurally differentiate the claimed coolant from that of the prior art.

Addressing claim 18, Ref. ‘081 discloses the concentration of sunlight is used to enable production of solar energy.  The limitation ‘in an outer solar system” is drawn to the intended use of the concentration of sunlight that does not structurally differentiate the claimed concentration of sunlight from that of the prior art.

Addressing claim 19, the system of Ref. ‘081 in view of Yamano meets the limitation of current claim because current claim does not specifically recite any numerical values associated with the weight of the cylindrical reflective trough collector to qualify it as “substantially lightweight”.  Therefore, the weight of the system of Ref. ‘081 in view of Yamano is the structural equivalence to the claimed substantially lightweight to allow for generation of electrical power at lower weight.

Claims 3-4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120) as applied to claims 1-2, 7-11, 16 and 18-20 above, and further in view of Fortin et al. (US 2014/0182578).
Addressing claims 3-4 and 22, Ref. ‘081 and Yamano are silent regarding the limitations of current claims.

Fortin discloses a trough reflector for concentrating incoming solar radiation; wherein, the trough reflector is made of plastic coated with aluminum [0105].  The aluminum layer is coated with a reflexive layer, which satisfies the limitation of claim 22.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Ref. ‘081 in view of Yamano with the composite trough reflector material disclosed by Fortin to improve lightness, resistance to humidity, resistance to thermal expansion, flexibility with precise and smooth finish surface for concentrating solar radiation onto receivers (Fortin, [0105]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120) as applied to claims 1-2, 7-11, 16 and 18-20 above, and further in view of Elkind (US 8,960,187).
Addressing claim 5, Ref. ‘081 and Yamano are silent regarding the material of current claim.

Elkind discloses a reflector element for concentrating sunlight onto a receiver panel; wherein, the reflector element is made of aluminized mylar film (col. 4 ln 14-16).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reflector of Ref. ‘081 with the known reflector material comprising aluminized mylar film as disclosed by Elkind in order to lower the cost of production while still achieving high optical quality with high concentration factors (Elkind, col. 4 ln 14-16).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120) as applied to claims 1-2, 7-11, 16 and 18-20 above, and further in view of Planting (US 2013/0306135).
Addressing claim 6, Ref. ‘081 and Yamano are silent regarding the cylindrical reflective trough concentration is inflatable.

Planting discloses linear trough solar concentrator that is inflatable with chambers pressurized to different pressures to control the structure, the focus and rotation of the concentrator (Abstract, figs. 7 and 11).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the cylindrical reflective trough concentrator of Ref. ‘081 in view of Yamano with the inflatable structure of Planting in order to provide low cost inflatable linear trough concentrator that is easy to deploy, without torsional loads on the reflector which enables the reflectors to be made from thinner material (Planting, [0012-0014]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120) as applied to claims 1-2, 7-11, 16 and 18-20 above, and further in view of Li et al. (CN101872793 with provided machine English translation).
Addressing claim 12, Yamano discloses the photovoltaic receiver is made of silicon; however, Yamano does not disclose the CIGS cells.

Li discloses tandem photovoltaic cell comprising silicon and CIGS materials [0039].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Ref. ‘081 in view of Yamano with the tandem photovoltaic cell material of Li in order to further absorb the full band energy of the solar spectrum to increase the photocurrent density and photovoltaic conversion efficiency of the system (Li, [0039]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120) as applied to claims 1-2, 7-11, 16 and 18-20 above, and further in view of Chen et al. (CN110137298 with provided machine English translation).
Addressing claim 13, Yamano discloses the photovoltaic receiver is made of silicon; however, Yamano does not disclose the GaAs solar cells.

Chen discloses tandem solar cells comprising Si subcells and GaAs subcells [0029].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the silicon solar cells of Ref. ‘081 in view of Yamano with the tandem cells having both Si and GaAs cells as disclosed by Chen in order to expand the range of spectrum that is absorbed by the solar cells to increase the photoelectric conversion efficiency of the system (Chen, [0029]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120) as applied to claims 1-2, 7-11, 16 and 18-20 above, and further in view of Miyatani et al. (US 4,678,292).
Addressing claims 14-15, Ref. ‘081 is silent regarding the concentration ratio of current claims.

Miyatani discloses cylindrical reflective trough concentrator (fig. 1, col. 1 ln 7-10) with concentration ratio between 5-50 (col. 11 ln 27-31).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the cylindrical reflective trough concentrator of Ref. ‘081 by perform routine experimentation with the concentration ratio in the range disclosed by Miyatani in order to optimize the concentration of sunlight to the receiver.  Therefore, one would have arrived at the claimed concentration ratios when perform routine experimentation of concentration ratio of Ref. ‘081’s cylindrical reflective trough concentrator in order to optimize the concentration of sunlight to the receiver.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference (KR20050105081 with provided machine English translation) in view of Yamano et al. (US 4,334,120) as applied to claims 1-2, 7-11, 16 and 18-20 above, and further in view of Luque (US 4,169,738).
Addressing claim 21, Ref. ‘081 is silent regarding the angle of acceptance in the claimed range.

Luque discloses cylindrical solar concentrator similarly to those of Ref. ‘081 and Yamano.  Luque further discloses it is desirable for the acceptance angle of the cylindrical solar concentrator to be large to reduce the amount of solar tracking (col. 1 ln 51-55).  Luque also discloses acceptance angle of 11.54o (col. 2 ln 38-51).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the cylindrical reflective trough concentrator of Luque by perform routine experimentation with the angle of acceptance in the range disclosed by Luque in order to optimize the amount of movement required to track the sun.  Therefore, one would have arrived at the claimed angle of acceptance when perform routine experimentation with the angle of acceptance for the cylindrical reflective trough concentrator of Ref. ‘081 in the range disclosed by Luque in order to optimize the amount of movement required to track the sun.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/09/2022